internal_revenue_service department of the treasury washington dc number release date index number ----------------------- -------------------------------------------------------- ------------------------------- --------------------------------- third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb qp3 plr-110889-18 date date ------------------------------------------------------------------------------------------ ------------------- ------------------ --------------- ---------------------------------------------------------- ---------------------- -------------------- --------------------------- -------------------- -------------------------- ------- ------- -------------- ------------------------------------------------------------------------------------------ ------------------- -------------------------------------------------------------- ----------------------- administrator taxpayer decedent trust date date date date date year year state ira rollover ira custodian dear ----------------- this letter responds to taxpayer’s request dated date as supplemented by correspondence following taxpayer’s death on date dated date date date date date and date submitted on behalf of administrator administrator of taxpayer’s estate by administrator’s authorized representative in which a series of rulings are requested under sec_408 of the internal_revenue_code code plr-110889-18 the following facts and representations were submitted under penalty of perjury on first taxpayer’s and subsequently administrator’s behalf decedent and taxpayer husband and wife established a revocable_trust trust on date under the laws of state decedent died on date all assets held by trust consisted entirely of taxpayer's and decedent’s community_property upon decedent’s death taxpayer became the sole trustee of trust at the time of decedent’s death decedent owned an ira held by custodian trust was listed as the beneficiary of ira when decedent died ira became an asset of the trust in accordance with the terms of the trust trust assets including ira were allocated to a subtrust survivor’s trust under the terms of the survivor’s trust taxpayer as the sole income and principal beneficiary was entitled to receive the right to income_for_life and as much of the principal as is reasonably necessary for taxpayer’s health support maintenance comfort or happiness to maintain at a minimum taxpayer’s accustomed manner of living the trust also granted taxpayer the unlimited right to appoint any or all of the survivor’s trust property including to herself on date through the exercise of taxpayer’s power_of_appointment under the survivor’s trust the assets of ira were distributed and transferred to a non-ira account of the survivor’s trust on date which is within sixty days of date those amounts were distributed from the non-ira account held by the survivor’s trust and paid to rollover ira established in taxpayer’s name on date after submitting this request taxpayer died administrator is pursuing this request on behalf of the taxpayer’s estate based on the preceding facts taxpayer requested the following rulings that taxpayer will be treated as the payee or distributee of decedent’s ira that decedent’s ira is not an inherited ira for purposes of sec_408 with respect to taxpayer that taxpayer’s rollover of ira assets into rollover ira in her name was a valid rollover under sec_408 that taxpayer will not be required to include in her gross_income for federal income_tax purposes in year or year the amount distributed from decedent’s ira and rolled over to rollover ira pursuant to sec_408 plr-110889-18 with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at the time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual in the present case decedent’s ira passed to the trust pursuant to the terms of the trust trust assets including ira were allocated to the survivor’s trust however under the terms of the survivor’s trust taxpayer as sole beneficiary was entitled to receive all of the income and principal of the survivor’s trust to which ira was allocated this is because taxpayer had the right to and did in fact direct the trustee in writing to pay to taxpayer any such amounts from the survivor’s trust as taxpayer plr-110889-18 may designate which included directing the assets from ira to first be distributed from ira and then within days rolled over to rollover ira notwithstanding the fact that the assets were held in a non-ira account before being paid to rollover ira accordingly for purposes of applying sec_408 to the ira taxpayer is effectively the individual for whose benefit the account is maintained as such taxpayer was entitled to roll over such amounts other than those required_minimum_distribution amounts required to have been distributed under sec_401 into rollover ira an ira established and maintained in her name therefore with respect to your ruling requests we conclude that taxpayer will be treated as the payee or distributee of decedent’s ira that decedent’s ira is not an inherited ira for purposes of sec_408 with respect to taxpayer that taxpayer’s rollover of the assets from decedent’s ira into rollover ira in her name was a valid rollover under sec_408 that taxpayer will not be required to include in her gross_income for federal income_tax purposes in year or year the amount distributed from decedent’s ira and rolled over to rollover ira pursuant to sec_408 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 dollar_figure plr-110889-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely jason levine senior technician reviewer qualified_plans branch tax exempt government entities cc
